Title: From Thomas Jefferson to Jones & Howell, 1 November 1807
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington Nov. 1. 07.
                        
                        I must ask the favor of you to procure & forward to Richmond ten hundred weight of pig lead. I take the
                            liberty of troubling you sometimes with commissions out of your line because I have no other established correspondence in
                            Philadelphia. it would give me great pleasure if you would charge a commission in those cases, because it would encourage
                            me to make a freer appeal to your friendly offices. I am anxious to hear that the other half of the sheet iron is gone on,
                            as we can make no use of the first till the whole is recieved. before we break up the roof which it is intended to
                            replace, all must be ready to put down. I salute you with friendship.
                        
                            Th: Jefferson
                            
                        
                    